Citation Nr: 1641456	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  12-22 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's claim was initially developed as one for service connection for asthma and COPD.  However, the United States Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the Board has broadened and recharacterized the issue on appeal as is reflected on the title page of this Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his asthma and COPD are due to exposure to strong chemicals, including asbestos, while sanding, priming, and painting aircrafts during service.  See October 2010 claim, November 2010 statement, and August 2012 Form 9 Appeal.  He reported that his asthma began during service in 1974.  He adds that his doctor advised him that it was chemically induced.  See October 2010 claim and November 2010 statement.  

On VA examination in June 2011 the examiner rendered diagnoses of asthma and COPD and noted there was no documented evidence of the chemicals the Veteran was exposed to during service nor the duration of his contact with the chemicals.  The examiner opined that without knowing the type of chemical the Veteran was exposed to and the duration of his contact with the chemical the issue could not be resolved without resorting to mere speculation.  In this regard, the Veteran's DD 214 shows that he served in the US Navy from September 1972 to September 1975 and his military occupational specialty was aviation structural mechanic.  Service treatment records on multiple occasions show that the Veteran was treated for respiratory problems to include upper respiratory infection, chest pain and congestion.  

Thus, after carefully considering this matter, the Board finds that this case must be remanded for further development to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  Such includes further factual development regarding the hazardous chemicals an aviation structural mechanic would have handled from 1972 to 1975 in the Navy must be conducted.

It is noteworthy that in November 2010 a private examiner noted that shortly after service the Veteran's panic attacks were reclassified as asthma attacks and concluded that there is definitely a relationship between the Veteran's asthma and his exposure to chemicals as an aviation structural mechanic during service.  It would be premature to grant the Veteran's claim based on this opinion as the examiner's rationale consists of the Veteran's self-reported history, however further development remains necessary in light of this opinion and the other evidence of record discussed above.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the service department, to include the Bureau of Naval Personnel, and/or record storage facility, and request that they provide any available information about the types of hazardous chemicals that the Veteran would have been exposed to, including asbestos, as an aviation structural mechanic in the Navy from September 1972 to September 1975.  If the service department is unable to furnish such records, ask the service department to identify any other resource for such information. 

Document all efforts to obtain this information.

2. Contact the National Personnel Records Center and any other appropriate repository of records and obtain the Veteran's service personnel records from September 1972 to September 1975.  

3. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.

4. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his respiratory disorder, to include asthma and COPD.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  To the extent possible, a list of chemicals that the Veteran may have been exposed to during his active service (and estimated duration, if possible) should be provided to the examiner. 




After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose all current respiratory disorders.  

b.) For each identified respiratory disorder, including asthma and COPD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  

The examiner is asked to address the Veteran's contentions that his respiratory disorder, to include asthma and COPD, is due to his exposure during service to strong chemicals as an aviation structural mechanic.  See October 2010 claim, November 2010 statement, and August 2012 Form 9 Appeal.  

The examiner is asked to address service treatment records that on multiple occasions document upper respiratory infections, chest pain and congestion, and shortness of breath.  See service treatment records dated in January 1973, May 1973, June 1973, August 1973, November 1973, February 1974, and November 1974.  The examiner is asked to comment on service treatment records in March 1973 showing respiratory alkalosis symptoms, a record in January 1976 showing that the Veteran complained that for 2 years he had throat pain with shortness of breath, and a record in April 1975 that shows he had hyperventilation based on nervousness.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




